NUMBER 13-15-00482-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

 IN THE MATTER OF THE MARRIAGE OF CHARLOTTE P. SOLIZ AND
  JESSE (JESUS) SOLIZ AND IN THE INTEREST OF M.R.S., A CHILD


                     On Appeal from the 94th District Court
                          of Nueces County, Texas.


               ORDER TO FILE APPELLANT’S BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on appellant’s motion for extension of time to file

the brief. Appellant, Jesse (Jesus) Soliz, appearing pro se, appeals from a judgment of

divorce involving minor children. The record in this matter was filed on December 7,

2015, and accordingly, appellant’s brief was due on January 6, 2016. On March 3, 2016,

this Court abated the appeal because appellant filed a motion to appoint counsel. The

trial court conducted a hearing and made findings that appellant wishes to prosecute the
appeal and although appellant is indigent, he is not legally entitled to court appointed

counsel. On April 22, 2016 the appeal was reinstated and appellant was notified the

brief was due on or before May 23, 2016. Appellant has now filed a motion requesting

until July 7, 2016 to file the appellate brief in this cause.

          The Court, having fully examined and considered appellant's motion for extension

of time to file the brief, is of the opinion that, in the interest of justice, appellant's motion

for extension of time to file the brief should be granted with order. The Court, however,

looks with disfavor upon the delay caused by appellant’s failure to have filed a brief in this

matter.

         Appellant's motion for extension of time to file the brief is hereby granted, and the

appellant, is hereby ORDERED to file the appellate brief with this Court on or before July

7, 2016. Further motions for extension of time will not be favorably entertained by the

Court.



                                                                          PER CURIAM

Delivered and filed the
31st day of May, 2016.




                                               2